DETAILED ACTION

Claims 1-11 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Objections
Claim 9 is objected to because of the following informality:

The Office objects to referring to Claim 1 in the body of Claim 9 since Claim 9 is an independent claim.  It is a best practice to  include all the limitations in the body of an independent claim rather than to refer to other claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "acquire a first movement amount of the vehicle based on the position information of the target" is indefinite because it is not clear how a "movement amount" can be acquired based on position information. A plurality of pieces of position information would be needed to acquire and define a movement amount. The intended means for accomplishing this step must be clarified. For the purpose of compact prosecution, the claims will be further examined on the merits as including any suitable method of combining a plurality of pieces of position information to acquire a movement amount under Broadest Reasonable Interpretation.

Examiner Suggestion: Incorporating the language “combining the position information of the target acquired at a plurality of time points” as taught in Claim 2 in conjunction with the phrase above may be sufficient to progress the discussion on the 112(b) rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because Claim 11 refers to a "non-primary computer readable storing medium", however transitory forms of signal transmission (“signals per se”), such as a propagating electrical or electromagnetic signal or carrier wave is not directed to any of the statutory categories.  Appropriate correction is required. 

Examiner Suggestion: Replacing the phrase “non-primary” with the phrase “non-transitory” may be sufficient to progress the discussion on the 101 rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 & 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20210319602) in view of Bariant (US20210031795).


Claim 1:
Takahashi explicitly teaches:
A map generation device comprising:
(Takahashi) – “A map generation device (10) generates linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway.” (Abstract)

a storage device that stores a program; and
(Takahashi) – “The map generation device 10 is provided with hardware devices which are a processor 11, a memory 12, a storage 13, and a communication interface 14. The processor 11 is connected to the other hardware devices via a signal line and controls the other hardware devices.” (Para 0056) 
“A program that implements the functions of the individual function constituent elements of the map generation device 10 is stored in the storage 13. This program is read into the memory 12 by the processor 11 and is executed by the processor 11. The functions of the individual function constituent elements of the map generation device 10 are thus implemented.” (Para 0058)

a hardware processor, wherein the hardware processor is configured to execute the program stored in the storage device to:
(Takahashi) – “The map generation device 10 is provided with hardware devices which are a processor 11, a memory 12, a storage 13, and a communication interface 14. The processor 11 is connected to the other hardware devices via a signal line and controls the other hardware devices.” (Para 0056) 
“A program that implements the functions of the individual function constituent elements of the map generation device 10 is stored in the storage 13. This program is read into the memory 12 by the processor 11 and is executed by the processor 11. The functions of the individual function constituent elements of the map generation device 10 are thus implemented.” (Para 0058)

acquire position information of a target located outside a vehicle from an external sensor mounted on the vehicle;
(Takahashi) – “The measured information is information obtained by measuring a periphery of a roadway with a measurement device mounted on a measurement vehicle such as MIMS, while the measurement vehicle travels the roadway. According to a specific example, the measurement device is a device such as a laser radar and a camera. The measured information includes point cloud data being a plurality of pieces of point data obtained by the laser radar and expressing a position of a feature on the periphery of the roadway, and image data, obtained by the camera, of the periphery of the roadway. The measured information also includes moving trace information expressing a trace of traveling positions of the measurement vehicle. The measured information also includes posture data expressing a posture of the measurement vehicle, and calibration data expressing a position and posture of the measurement device.” (Para 0082)
Examiner Note: Measured information corresponds to position information. 

generate map information on a location, where the vehicle has traveled, based on the position information of the target, [the first movement amount, and the second movement amount.]
(Takahashi) – “The map generation device 10 is provided with a measured information acquisition unit 111, a graphics unit 112, and an evaluation unit 113, as function constituent elements. The graphics unit 112 is provided with a candidate point extraction unit 114, a candidate point connection unit 115, and a correction unit 116. Functions of the individual function constituent elements of the map generation device 10 are implemented by software.” (Para 0057)
 “The graphics unit 112 of the map generation device 10 generates linearization information expressing an edge portion of a roadway, based on the measured information acquired in step S11. Specifically, the graphics unit 112 generates, as the linearization information expressing the edge portion of the roadway, linearization information expressing at least one or the other of a marking line of the roadway and a road shoulder edge. The graphics unit 112 writes the linearization information to the primary map storage device 40.” (Para 0086)
“the candidate point extraction unit 114 extracts point data that are likely to indicate at least one or the other of a road shoulder edge and a marking line each indicating an edge portion of a roadway, as the candidate point data.” (Para 0102)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
Examiner Note: Per BRI, candidate point data and linearization data are both forms of map information.

Takahashi does not explicitly teach:
acquire a first movement amount of the vehicle based on the position information of the target;… acquire a second movement amount of the vehicle based on odometry information of the vehicle; and… the first movement amount, and the second movement amount.

Bariant, in the same field of endeavor, teaches:
acquire a first movement amount of the vehicle based on the position information of the target… the first movement amount, and
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

acquire a second movement amount of the vehicle based on odometry information of the vehicle; and… the second movement amount.
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi with the first and second distance measuring system of Bariant. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing a method for correcting a position of a vehicle.” (Bariant Para 0017)

Claim 2:
Takahashi in combination with the references taught in Claim 1 teach those respective limitations. Takahashi does not explicitly teach the following limitations, however Bariant further teaches:
[wherein the hardware processor is configured to generate first map information] by deriving a third movement amount of the vehicle based on the first movement amount and the second movement amount, and 
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)
Examiner Note: Bracketed text taught in corresponding independent claim. Correction value corresponds to third movement amount.

combining the position information of the target acquired at a plurality of time points by using the third movement amount.
(Bariant) – “Preferably, the method for simultaneous localization and mapping is carried out continuously and in parallel with the correction of the position of the vehicle based on it, in order to progressively correct deviations of the position occurring” (Para 0028)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi with the first and second distance measuring system of Bariant. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing a method for correcting a position of a vehicle.” (Bariant Para 0017)

Claim 3:
Takahashi in combination with the references taught in Claim 2 teach those respective limitations. Takahashi further teaches:
wherein the hardware processor is configured to determine a degree to which each of the [first movement amount and the second movement amount] is reflected in the [third movement amount], based on at least information indicating an accuracy of the [first movement amount].
(Takahashi) – “The correction unit 116 corrects the linearization information generated in step S24 to generate highly reliable linearization information.” (Para 0138)
“when linearization information of a sequence of constituent points constituting a road shoulder edge is to be generated, the candidate point connection unit 115 divides a group only when the distance of the sequence of constituent points to the trace changes largely, and otherwise performs grouping in accordance with whether the sequence of constituent points is on the left side or the right side of the measurement vehicle. Hence, there is a possibility that linearization information expressing a road shoulder edge forms linearization information including non-uniformities or discontinuous linearization information. Such linearization information may be erroneously detected due to vegetation or a parallel traveling vehicle, so it is corrected.”(Para 0141)
“If the segment information being the target is nearer to the trace than another adjacent segment information located before the segment information being the target and than another adjacent segment information located after the segment information being the target, by a second reference distance (for example, 2 m) or more, the correction unit 116 deletes the segment information being the target.” (Para 142)
Examiner Note: Bracketed text taught in corresponding independent claim. The correction process compares map data for accuracy.

Claim 6:
Takahashi in combination with the references taught in Claim 2 teach those respective limitations. Takahashi further teaches: 
[wherein the hardware processor is configured] to generate second map information by joining a plurality of pieces of first map information, which are acquired adjacent to each other in time series, such that position information of a target included in each of the plurality of pieces of first map information matches.
(Takahashi) – “The candidate point connection unit 115 performs grouping on the candidate point data according to a position. The candidate point connection unit 115 performs grouping on the candidate point data considering both of a distance from the candidate point data to a trace expressed by the moving trace information, and a distance between individual pieces of candidate point data.” (Para 0117)
“A trace is a sequence of points expressing positions of a vehicle at time points. Hence, actually, a distance between each candidate point data of a marking line and each point included in the sequence of points of the trace is calculated, and a distance between each candidate point data and the nearest point data of the trace is determined as a distance between the coordinate point data of the marking line and the trace.” (Para 0120)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
Examiner Note: Bracketed text taught in corresponding independent claim. Per BRI, linearization data corresponds to second map data.  Point data corresponds to first map information. The trace, as defined by Takahashi above, encompasses time points, and thus corresponds to information acquired adjacent to each other in time series.

Claim 7:
Takahashi in combination with the references taught in Claim 6 teach those respective limitations. Takahashi further teaches: 
[wherein the hardware processor is configured] to correct a joining relationship between the plurality of pieces of first map information such that the second map information satisfies a predetermined constraint condition.
(Takahashi) – “The candidate point connection unit 115 performs grouping on the candidate point data according to a position. The candidate point connection unit 115 performs grouping on the candidate point data considering both of a distance from the candidate point data to a trace expressed by the moving trace information, and a distance between individual pieces of candidate point data.” (Para 0117)
“The candidate point connection unit 115 performs comparison between the candidate point data group and the trace. Specifically, the candidate point connection unit 115 calculates a distance from each candidate point data in the group to the trace, and extracts point data whose distance to the trace differs from a distance from adjacent candidate point data to the trace, by a value equal to or more than a predetermined threshold.” (Para 0125)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
“The correction unit 116 corrects the linearization information generated in step S24 to generate highly reliable linearization information. Specifically, the correction unit 116 performs the following three corrections of Correction 1 to Correction 3. The correction unit 116 writes the corrected linearization information to the primary map storage device 40.” (Para 0138)
Examiner Note: Bracketed text taught in corresponding independent claim. Predetermined Threshold corresponds to Constraint Condition.

Claim 8:
Takahashi in combination with the references taught in Claim 7 teach those respective limitations. Takahashi further teaches: 
[wherein the hardware processor is configured] to change an amount of correction of the first map information based on a reliability of the first map information when correcting the joining relationship between the plurality of pieces of first map information.
(Takahashi) – “The candidate point connection unit 115 performs grouping on the candidate point data according to a position. The candidate point connection unit 115 performs grouping on the candidate point data considering both of a distance from the candidate point data to a trace expressed by the moving trace information, and a distance between individual pieces of candidate point data.” (Para 0117)
“The candidate point connection unit 115 performs comparison between the candidate point data group and the trace. Specifically, the candidate point connection unit 115 calculates a distance from each candidate point data in the group to the trace, and extracts point data whose distance to the trace differs from a distance from adjacent candidate point data to the trace, by a value equal to or more than a predetermined threshold.” (Para 0125)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
“The correction unit 116 corrects the linearization information generated in step S24 to generate highly reliable linearization information. Specifically, the correction unit 116 performs the following three corrections of Correction 1 to Correction 3. The correction unit 116 writes the corrected linearization information to the primary map storage device 40.” (Para 0138)
“The graphic information classification unit 213 extracts marking lines whose position information have reliability degrees equal to or less than a predetermined degree in the map information. Then, the graphic information classification unit 213 classifies the extracted marking lines among first to fourth groups.” (Para 0214)
Examiner Note: Bracketed text taught in corresponding independent claim. 

Claim 9:
Takahashi in combination with the references taught in Claim 1 teach those respective limitations. Takahashi further teaches:
A map generation system comprising: [the map generation device according to claim 1]; 
(Takahashi) – “A map generation device (10) generates linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway.” (Abstract)
Examiner Note: Bracketed text taught in corresponding independent claim.

the external sensor; and
(Takahashi) – “The measured information is information obtained by measuring a periphery of a roadway with a measurement device mounted on a measurement vehicle such as MIMS, while the measurement vehicle travels the roadway. According to a specific example, the measurement device is a device such as a laser radar and a camera. The measured information includes point cloud data being a plurality of pieces of point data obtained by the laser radar and expressing a position of a feature on the periphery of the roadway, and image data, obtained by the camera, of the periphery of the roadway. The measured information also includes moving trace information expressing a trace of traveling positions of the measurement vehicle. The measured information also includes posture data expressing a posture of the measurement vehicle, and calibration data expressing a position and posture of the measurement device.” (Para 0082)


Takahashi does not explicitly teach:
a device for acquiring odometry information of the vehicle.

Bariant, in the same field of endeavor, teaches:
a device for acquiring odometry information of the vehicle.
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)
Examiner Note: Determining a distance based on odometry is accomplished by an odometry device.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi with the first and second distance measuring system of Bariant. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing a method for correcting a position of a vehicle.” (Bariant Para 0017)

Claim 10:
Takahashi explicitly teaches:
A map generation method, comprising:
(Takahashi) – “A map generation device (10) generates linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway.” (Abstract)

acquiring, by a computer, position information of a target located outside a
vehicle from an external sensor mounted on the vehicle;
(Takahashi) – “A map generation device (10) generates linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway.” (Abstract)
“The map generation device 10 is a computer.” (Para 0055)
“The measured information is information obtained by measuring a periphery of a roadway with a measurement device mounted on a measurement vehicle such as MIMS, while the measurement vehicle travels the roadway. According to a specific example, the measurement device is a device such as a laser radar and a camera. The measured information includes point cloud data being a plurality of pieces of point data obtained by the laser radar and expressing a position of a feature on the periphery of the roadway, and image data, obtained by the camera, of the periphery of the roadway. The measured information also includes moving trace information expressing a trace of traveling positions of the measurement vehicle. The measured information also includes posture data expressing a posture of the measurement vehicle, and calibration data expressing a position and posture of the measurement device.” (Para 0082)
Examiner Note: Measured information corresponds to position information.

generating, by the computer, map information on a location, where the vehicle has traveled, based on the position information of the target, [the first movement amount, and the second movement amount.]
(Takahashi) – “The map generation device 10 is provided with a measured information acquisition unit 111, a graphics unit 112, and an evaluation unit 113, as function constituent elements. The graphics unit 112 is provided with a candidate point extraction unit 114, a candidate point connection unit 115, and a correction unit 116. Functions of the individual function constituent elements of the map generation device 10 are implemented by software.” (Para 0057)
 “The graphics unit 112 of the map generation device 10 generates linearization information expressing an edge portion of a roadway, based on the measured information acquired in step S11. Specifically, the graphics unit 112 generates, as the linearization information expressing the edge portion of the roadway, linearization information expressing at least one or the other of a marking line of the roadway and a road shoulder edge. The graphics unit 112 writes the linearization information to the primary map storage device 40.” (Para 0086)
“the candidate point extraction unit 114 extracts point data that are likely to indicate at least one or the other of a road shoulder edge and a marking line each indicating an edge portion of a roadway, as the candidate point data.” (Para 0102)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
“The map generation device 10 is a computer.” (Para 0055)
Examiner Note: Per BRI, candidate point data and linearization data are both forms of map information.

Takahashi does not explicitly teach:
acquiring, by the computer, a first movement amount of the vehicle based on the position information of the target;… acquiring, by the computer, a second movement amount of the vehicle based on odometry information of the vehicle; and… the first movement amount, and the second movement amount.

Bariant, in the same field of endeavor, teaches:
acquiring, by the computer, a first movement amount of the vehicle based on the position information of the target;… the first movement amount, and
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

acquiring, by the computer, a second movement amount of the vehicle based on odometry information of the vehicle; and…the second movement amount.
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi with the first and second distance measuring system of Bariant. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing a method for correcting a position of a vehicle.” (Bariant Para 0017)

Claim 11:
Takahashi explicitly teaches:
A non-primary computer readable storing medium storing a program causing a computer to:
(Takahashi) – “A map generation device (10) generates linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway.” (Abstract)
“The map generation device 10 is a computer.” (Para 0055)
“The map generation device 10 is provided with hardware devices which are a processor 11, a memory 12, a storage 13, and a communication interface 14. The processor 11 is connected to the other hardware devices via a signal line and controls the other hardware devices.” (Para 0056) 
“A program that implements the functions of the individual function constituent elements of the map generation device 10 is stored in the storage 13. This program is read into the memory 12 by the processor 11 and is executed by the processor 11. The functions of the individual function constituent elements of the map generation device 10 are thus implemented.” (Para 0058)

acquire position information of a target located outside a vehicle from an external sensor mounted on the vehicle;
(Takahashi) – “The measured information is information obtained by measuring a periphery of a roadway with a measurement device mounted on a measurement vehicle such as MIMS, while the measurement vehicle travels the roadway. According to a specific example, the measurement device is a device such as a laser radar and a camera. The measured information includes point cloud data being a plurality of pieces of point data obtained by the laser radar and expressing a position of a feature on the periphery of the roadway, and image data, obtained by the camera, of the periphery of the roadway. The measured information also includes moving trace information expressing a trace of traveling positions of the measurement vehicle. The measured information also includes posture data expressing a posture of the measurement vehicle, and calibration data expressing a position and posture of the measurement device.” (Para 0082)
Examiner Note: Measured information corresponds to position information.

generate map information on a location, where the vehicle has traveled, based on the position information of the target, [the first movement amount, and the second movement amount.]
(Takahashi) – “The map generation device 10 is provided with a measured information acquisition unit 111, a graphics unit 112, and an evaluation unit 113, as function constituent elements. The graphics unit 112 is provided with a candidate point extraction unit 114, a candidate point connection unit 115, and a correction unit 116. Functions of the individual function constituent elements of the map generation device 10 are implemented by software.” (Para 0057)
 “The graphics unit 112 of the map generation device 10 generates linearization information expressing an edge portion of a roadway, based on the measured information acquired in step S11. Specifically, the graphics unit 112 generates, as the linearization information expressing the edge portion of the roadway, linearization information expressing at least one or the other of a marking line of the roadway and a road shoulder edge. The graphics unit 112 writes the linearization information to the primary map storage device 40.” (Para 0086)
“the candidate point extraction unit 114 extracts point data that are likely to indicate at least one or the other of a road shoulder edge and a marking line each indicating an edge portion of a roadway, as the candidate point data.” (Para 0102)
“The candidate point connection unit 115 treats candidate point data belonging to the same group as nodes, and connects the nodes with links in the advancing direction of the measurement vehicle, thereby generating linearization information of the sequence of constituent points constituting at least one or the other of a marking line and a road shoulder line.” (Para 0130)
Examiner Note: Per BRI, candidate point data and linearization data are both forms of map information.

Takahashi does not explicitly teach:
acquire a first movement amount of the vehicle based on the position information of the target;… acquire a second movement amount of the vehicle based on odometry information of the vehicle; and… the first movement amount, and the second movement amount.

Bariant, in the same field of endeavor, teaches:
acquire a first movement amount of the vehicle based on the position information of the target;… the first movement amount, and
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

acquire a second movement amount of the vehicle based on odometry information of the vehicle; and… the second movement amount.
(Bariant) – “during the manoeuvring of the motor vehicle, at a predetermined position a first distance value is determined on the basis of odometry and the determined distance and a second distance value is determined on the basis of the sensor data, the first and second distance values respectively describing the distance between the motor vehicle and the object, a correction value for correcting the driving trajectory being determined on the basis of a comparison of the first distance value and the second distance value.” (Para 0016)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi with the first and second distance measuring system of Bariant. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “providing a method for correcting a position of a vehicle.” (Bariant Para 0017)

Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20210319602) in view of  Bariant (US20210031795) further in view of Takeuchi (US20210034916).

Claim 4:
Takahashi in combination with the references taught in Claim 2 teach those respective limitations. Takahashi does not explicitly teach the following limitations; however Takeuchi further teaches: 
[wherein the hardware processor is configured] to set a first probability distribution, which is a probability distribution of the [first movement amount], and a second probability distribution, which is a probability distribution of the [second movement amount], and:
(Takeuchi) – “When the individual sensor analysis apparatus performs the positional estimation processing on an object(s), the corresponding one of positional estimation and preciseness calculation parts 32 and 42 calculates preciseness information about the positional estimation of the object(s). Examples of the preciseness information include a probability distribution (a two-dimensional (2D) Gaussian distribution, an isotropic Gaussian distribution, a normal distribution, etc.) of the positional estimation likelihood and a standard deviation, variance, and the like of the probability distribution. Namely, the preciseness information includes a probability distribution, a standard deviation, a variance, etc. regarding the positional estimation of the object(s).” (Para 0059)
Examiner Note: Bracketed text taught in corresponding independent claim. Per BRI, the described process can be applied to position estimation data including one or both of sensor data and odometry.

wherein the hardware processor is configured to derive [the third movement
amount] based on a height of a peak of the first probability distribution and a height of a peak of the second probability distribution.
(Takeuchi) – “When the individual sensor analysis apparatus performs the positional estimation processing on an object(s), the corresponding one of positional estimation and preciseness calculation parts 32 and 42 calculates preciseness information about the positional estimation of the object(s). Examples of the preciseness information include a probability distribution (a two-dimensional (2D) Gaussian distribution, an isotropic Gaussian distribution, a normal distribution, etc.) of the positional estimation likelihood and a standard deviation, variance, and the like of the probability distribution. Namely, the preciseness information includes a probability distribution, a standard deviation, a variance, etc. regarding the positional estimation of the object(s).” (Para 0059)
Examiner Note: Bracketed text taught in corresponding independent claim. Peak height is a basic property of a probability distribution requiring minimal extra calculation. Therefore, peak height is encompassed by the open ended list of statistical properties (“standard deviation, variance, and the like”) as taught by Takeuchi. Per BRI, the described process can be applied to position estimation data including one or both of sensor data and odometry.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi as modified by the first and second distance measuring system of Bariant with the statistical analysis of positional data of Takeuchi. One of ordinary skill in the art would have been motivated to make these modifications in order to “integrate positional information and identification information about objects detected by various sensors and improve preciseness of the positions of the objects.” (Takeuchi Para 0004)

Claim 5:
Takahashi in combination with the references taught in Claim 2 teach those respective limitations. Takahashi does not explicitly teach the following limitations; however Takeuchi further teaches: 
[wherein the hardware processor is configured] to set a first probability distribution, which is a probability distribution of the [first movement amount], and a second probability distribution, which is a probability distribution of the [second movement amount], and:
(Takeuchi) – “When the individual sensor analysis apparatus performs the positional estimation processing on an object(s), the corresponding one of positional estimation and preciseness calculation parts 32 and 42 calculates preciseness information about the positional estimation of the object(s). Examples of the preciseness information include a probability distribution (a two-dimensional (2D) Gaussian distribution, an isotropic Gaussian distribution, a normal distribution, etc.) of the positional estimation likelihood and a standard deviation, variance, and the like of the probability distribution. Namely, the preciseness information includes a probability distribution, a standard deviation, a variance, etc. regarding the positional estimation of the object(s).” (Para 0059)
Examiner Note: Bracketed text taught in corresponding independent claim. Per BRI, the described process can be applied to position estimation data including one or both of sensor data and odometry. 



wherein the hardware processor is configured to derive [the third movement
amount] based on a variance of the first probability distribution and a variance of the second probability distribution.
(Takeuchi) – “When the individual sensor analysis apparatus performs the positional estimation processing on an object(s), the corresponding one of positional estimation and preciseness calculation parts 32 and 42 calculates preciseness information about the positional estimation of the object(s). Examples of the preciseness information include a probability distribution (a two-dimensional (2D) Gaussian distribution, an isotropic Gaussian distribution, a normal distribution, etc.) of the positional estimation likelihood and a standard deviation, variance, and the like of the probability distribution. Namely, the preciseness information includes a probability distribution, a standard deviation, a variance, etc. regarding the positional estimation of the object(s).” (Para 0059)
Examiner Note: Bracketed text taught in corresponding independent claim. Per BRI, the described process can be applied to position estimation data including one or both of sensor data and odometry.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map system of Takahashi as modified by the first and second distance measuring system of Bariant with the statistical analysis of positional data of Takeuchi. One of ordinary skill in the art would have been motivated to make these modifications in order to “integrate positional information and identification information about objects detected by various sensors and improve preciseness of the positions of the objects.” (Takeuchi Para 0004)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berntorp (US-20190204114) teaches sensor calibration using probabilistic distribution.
Fujita (US-20210309231) teaches mapping using sensors and odometry.
Ditty (US-20190258251) teaches autonomous vehicle systems using sensors and odometry.
Ren (US-11262759) teaches autonomous vehicle localization using sensors and odometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 4164                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667